Citation Nr: 0326650	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nerve injury to 
the neck and shoulder.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a cold weather 
injury (CWI).

6.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  In March 2003, a summary of the 
veteran's claimed stressors, with 
supporting documentation, was transmitted 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, VA 22150-
3197.  The USASCRUR was requested to 
certify the occurrence of the claimed 
stressful events, and to provide any 
indication of the appellant's involvement 
therein.  If USASCRUR could not provide 
such information, then USASCRUR was asked 
to identify the agency or department that 
could provide such information.  All 
necessary follow-up inquiries to this 
March 2003 request should be undertaken 
as necessary.  

2.  Only after the above development has 
been completed to the extent possible, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: 
psychiatric, ENT, orthopedic, 
gastrointestinal and vascular.  Send the 
claims folder to the examiners for 
review.  The physicians are asked to 
review the evidence contained in the 
claims file in conjunction with the 
examination of the veteran.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.

a.  The purpose of the vascular 
examination is to ascertain the 
nature and etiology of the veteran's 
cold weather injury.  All necessary 
tests and studies should be 
conducted in order to accomplish 
this.  The physician is requested to 
offer an opinion as to whether it is 
at least as likely as not that the 
veteran has any current residuals of 
his reported in-service frostbite, 
reportedly suffered while serving in 
Europe during World War II.  The 
physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

b.  The purpose of the psychiatric 
examination is to ascertain the 
nature and etiology of any acquired 
psychiatric disorder to include 
PTSD.  The psychiatrist should take 
a complete history from the veteran 
and perform any studies or tests to 
include psychological testing that 
are deemed necessary.  The 
psychiatrist should note any 
diagnoses of mental disorders and 
render an opinion for each disorder 
as to whether it is at least as 
likely as not that the currently 
diagnosed disorder is related to 
service.  If a distinction cannot be 
made between the disorders that are 
related to service from those that 
are not, then the psychiatrist 
should make a statement to this 
effect in the report.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly 
set forth in the report.  The 
examination and the report thereof 
should be in accordance with DSM-IV.

c.  The purpose of the ENT 
examination is to ascertain the 
nature and etiology of the veteran's 
claimed deviated septum.  All tests 
or studies necessary to make this 
determination should be performed.  
The physician should render an 
opinion as to whether it is at least 
as likely as not that the veteran's 
deviated septum is related to 
service.  The clinical findings and 
reasons upon which the opinion is 
based should be clearly set forth in 
the report.

d.  The purpose of the orthopedic 
examination is to ascertain the 
nature and etiology of the veteran's 
claimed jaw, neck, and shoulder 
disorders.  All tests or studies 
necessary to make this determination 
should be performed.  The physician 
should render an opinion as to 
whether it is at least as likely as 
not that the veteran has jaw 
alignment, neck, and shoulder 
disorders related to service.  The 
clinical findings and reasons upon 
which the opinions are based should 
be clearly set forth in the report.



e.  The purpose of the 
gastrointestinal examination is to 
ascertain the nature and etiology of 
the veteran's duodenal ulcer.  The 
physician should provide an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current duodenal ulcer disorder is 
related to military service.  The 
physician should state the clinical 
findings and reasons that form the 
basis of the opinion.  A comment 
should also be made with regard to 
the opinion offered by Dr. Bolotin 
and why the physician is in 
agreement or disagreement with the 
basis of Dr. Bolotin's opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



